DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 1-38 and 51-68 have been canceled.
Claims 39-50 and 69-71 are pending and examined herein.

Applicant’s Response

Applicant's response, filed 8 February 2021 has been fully considered. Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Specification
In this office action, all references to the “Specification” pertain to the originally filed Specification.
The disclosure is objected to because of the following informalities: 
The Specification at paragraph 32 describes: “More specifically, the monitor 102 has a
data acquisition unit 104 mounted on the outside of the tower 26 (shown by a dashed line), such
tower 26 being described with respect to FIGS. 1 and 2.” Figure 1 shows at least three areas of the tower (26) demarcated by dashed lines. The Applicant is asked to clarify which of these areas correspond to the place where the data acquisition unit 104 is mounted.
Paragraph 37 describes “ With reference to FIGS. 3, 4 and 5, the two modes of operation of the monitor 102 will be described in detail, with the mode of operation being set by the computer 112 via the cable 114” Figures 3, 4 and 5 show block diagrams of the various components of the monitoring system. These figures do not show any aspects of “modes of operation”. It is noted, however, that Figure 7 shows the flow diagram of the modes of operation. The Applicant is asked to clarify whether this paragraph is referring to Figure 7 and, if so, amend the Specification accordingly.
Paragraph 39 describes: “Referring back to FIGS. 1, 2 and 3, the temperature sensor 108 is embedded into one of the cutis 22 or 40 of the orthosis device 10”. The term “cutis” should be replaced with “cuffs” or “cuff arms” since the numerical indicators are indicated as pertaining to the device’s cuffs or cuff arms. See paragraphs 27 and 40.
At paragraph 43 the recitation “At step 146, the program checks to see if there is power on the sensor bus” should be replaced with “At step 148, the program checks to see if there is power on the sensor bus” since element 148 of Figure 4 corresponds to the check of whether there is power in the sensor bus.
At paragraph 44 the term “aster” should be replaced with “after” to read “..for generating a patient detectable signal after the expiration of the predetermined time period...”
At paragraph 48 the term “data acquisition unit 04” should be replaced with “data acquisition unit 104” since the numeric identifier for the data acquisition unit is 104.
The use of the term CENTRINO (paragraph 70) which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature .
Appropriate correction is required.

Claim Objections
Claims 39 and 71 are objected to because of the following informalities:  
In claim 39 line 26 and in claim 71 line 20, the “and” after “iii)” should be placed before “iii)” to read as follows: “.... at least one of i) the movement data, ii) the user progress data, and iii) .  Appropriate correction is required.

A. Claim Interpretation pertaining 35 USC 112, sixth paragraph
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The term “transfer component” in claim 39 is interpreted as the structures for data transfer including a cable coupled to an RS-232 port, fiber optics, an structures for transmitting via a phone line, a cellular phone link and an RF link as described in paragraphs 36  and 69 of the as filed Specification, and equivalents thereof. 

Claim Rejections - 35 USC § 112
First Paragraph
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 39-50 and 69-71 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a new grounds of rejection and is necessitated by the claim amendments herein.
Claims 39 and 71 are directed to a systems for monitoring the activity of a user comprising a monitoring component configured to at least one of i) record and store movement data from the position sensor in the storage device, and ii) determine a user’s progress based on the movement data and store the user’s progress as user progress data in the storage device. The claims further recite a computing device configured for receiving user authorization to allow one or more third parties to access authorized data wherein the authorized data includes at least one of i) the movement data, ii) the user progress data, iii) and the user’s compliance data. A person of ordinary skill in the art at the time the application was filed would not have recognized that the disclosure as filed provided support for the newly added limitations of  a monitoring component configured to ...determine user’s progress based on the movement data and, for a computing device configured to access authorized data wherein said data includes at least one of movement data, user progress data and/or user’s compliance data because the originally filed disclosure fails to provide support for said limitations. 
Firstly, with regard to the newly added limitation of a monitoring component configured to determine a user’s progress based on the movement data and configured to store of said determined user’s progress as user progress data, paragraphs 32, 34-35, 42-46, 54-57 and Figure 7 describe a system monitor comprising a data acquisition unit and a position sensor. During a “treatment mode” of operation the monitor acquires measurements from the position sensor until there is a stop in the movement and the patient starts to hold a stretch and, stores said measurements in memory. During a “transfer mode” of operation, the stored data is transferred to a physician’s unit configured with analysis software for manipulating data. The Specification explicitly describes that the data transferred to the physician’s unit  for further manipulation is raw sensor data (see paragraphs 56-57). The Specification fails to describe that the monitor performs a determination of the user’s progress based on the sensor data, stores said determined user progress as user progress data and transfer the determined user progress data to the physician’s unit. The Specification only provides support for a monitoring component that determines whether a user has completed a treatment session (i.e. holding a stretch for a predetermined period of time) and that is configured to transmit the raw sensor data acquired during the session to a physician’s computer for further manipulation. 
Secondly, with regard to the newly added limitation of a computing device configured to access authorized data wherein said authorized data includes at least one of movement data, user progress data and/or user’s compliance data the Specification at paragraphs 34, 35 and 37 describes that the data acquisition unit acquires data from the sensors during the performance of an exercise which is then downloaded into the physicians computer during a follow up appointment or visit to the physician (see paragraph 35). Then, the Specification describes that the patient monitoring system software (which is patient records and to access the data file for a patient contains information obtained from the data acquisition unit from previous visits (paragraph 54). There is no description in the Specification that “patient records” include authorized data comprising at least one of movement data, user progress data and user compliance data. Rather, the specification provides support for the access of patient records which include data collected during a follow-up appointment, wherein said data includes sensor data acquired by the data acquisition unit. 
Further, Applicant has not pointed out where the amended claims are supported, nor does there appear to be a written description of the claim limitation ‘determine a user’s progress based on the movement data and store the user’s progress as user progress data’ in the application as filed.
In light of the above, the claims contain new matter.
Claims 38-50 and 69-70 are rejected for depending on a rejected base claim.

Claim Rejections - 35 USC § 112
Second Paragraph

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 69-70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This is a new grounds of rejection and is necessitated by the claim amendments herein.
In claims 69-70 at line 2, there is lack of antecedent basis in the claims for “....access to the at least one of the movement data and the user progress data..”. Claim 1, as currently amended, from which claims 69 and 70 depend recites that the access to the third parties is to authorized data. The Examiner suggests amending the claims to recite access to “the authorized data”. Clarification is requested.
Claims 40-50 are rejected for depending on a rejected base claim.
35 USC 112 Second Paragraph Rejections-Response to Arguments 
Applicant’s arguments filed on 8 February 2021 have been fully considered. A new grounds of rejection as necessitated by the claim amendments herein has been set forth.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
A. Claims 39-42, 44-45, 47, 49-50 and 71 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,872,187 to Stark (cited in the previous office action) in further view of US 2004/0143457 to Demirian (cited in the previous office action).
This is a new grounds of rejection and is necessitated by the claim amendments herein.
Stark teaches an orthosis to monitor and assist with the performance of exercises (Abstract; col. 9, lines 25-30).
With regard to claims 39 and 71, Stark teaches a system for monitoring activity of a user (as in claims 39 and 71) (Abstract; col. 9, lines 25-30; col. 26, lines 10-15), the system comprising:
a device configured to be worn on a limb of a user adjacent to a joint (as in claim 39) (col. 2, lines 65-70; col. 3, lines 1-10; Figure 1);
the device including a position sensor configured to provide movement data associated with the user (as in claim 39) (col. 3, lines 5-10; col. 14, lines 50-55; col. 15, lines 10-20; col. 26, lines 50-65). The Applicant has not defined the term “movement data”. The Specification at paragraph 43 describes the detection of a stop in movement of a first portion of the orthosis (first arm cuff) relative to a second portion of the orthosis based on the position of the first portion relative to the second portion. As such, movement data ins interpreted in light of the Specification as comprising position data. Stark teaches that the monitored data pertaining the patient’s performance includes position data.  
a monitoring component (as in claims 39 and 71)  including a processor, a storage device, and a transfer component (as in claim 39) (col. 19, lines 1-5, 10-40 and 60-65; col. 20, lines 25-45; Figure 1 and  Figure 42). The microprocessor based controller 232 (monitoring component) includes a microprocessor, non-volatile storage and is configured for wired, radio or infrared communication.
the monitoring component communicatively coupled to the position sensor (col. 12, 55-60; Figures 1 and 42).
and configured to at least one of: i) record and store the movement data from the position sensor in the storage device, and ii) determine a user’s progress based on the movement data and store the user’s progress as user progress data in the storage device  (as in claim 39) and configured to at least one of: i) record movement data and ii) determine a user’s progress based on the movement data and record the user’s progress as user progress data  (as in claim 39) (Abstract; col. 10, lines 25-35; col. 19, lines 25-35; col. 20, lines 25-40 and col. 26, lines 50-65)
the movement data generated by a position sensor wearable on a limb of the user adjacent to a joint (as in claim 71) (col. 2, lines 65-70; col. 3, lines 1-10; col. 15, lines 10-20; col. 26, lines 50-65; Figure 1);
wherein the transfer component is configured to transfer at least one of the the movement data and the user progress data via a radio frequency link (as in claim 39) ; (col. 10, lines 25-30 and col. 20, lines 35-55) and
a computing device configured to communicate with the monitoring component using the (a) radio frequency link (as in claims 39 and 71) (col. 20, lines 35-55; col. 30, lines 55-60; col. 31, lines 5-20).
the computing device including a processor and a storage device having computer-executable instructions (as in claims 39 and 71) (col. 25, lines 25-30), 
that in response to being executed by the processor, cause the processor to perform operations comprising (as in claims 39 and 71):
receiving at least one of the movement data and the user progress data from the monitoring component (as in claims 39 and 71) via the radiofrequency link (as in claim 39) (col. 20, lines 25-30). 
storing the received at least one of the movement data and the user progress data in the storage device (as in claim 39 and 71) (col. 30, lines 50-65 and col. 31, lines 15-20).
determining whether the user is in compliance with a predetermined protocol based on the received at least one of the movement data and the user progress data (as in claims 39 and 71) (col. 10, lines 25-30; col. 29, lines 65-67; col. 30, lines 1-5 and 60-67 and col. 31, lines 1-5).
storing the determined user compliance as user compliance data in the storage device (as in claims 39 and 71) (col. 20, lines 34-36- col. 30, lines 25-30 and 63-67; Figure 65).
allow one or more third parties to access authorized data from the storage device, wherein the authorized data includes i) at least one of the movement data, ii) the user progress data (as in claims 39 and 71) (col. 9, lines 30-35; col. 29, lines 55-60; col. 30, 60-65; figures 65-66) the healthcare professional (HCP) can access the data downloaded from the controller including raw data and processed data. Suitable analysis is performed of the downloaded data as shown in figures 65-66.
granting the one or more third parties access the authorized (as in claims 39 and 71) wherein a healthcare professional (HCP) can access the data downloaded from the controller including raw data and processed data (col. 9, lines 30-35; col. 29, lines 55-60).
While Stark teaches that a third party  (healthcare professional) can access the movement data and progress data, Stark does not teach that the operations performed by the processor include receiving user authorization to allow said access data (as in claims 39 and 71).
Demirian teaches a computer communication network system configured to enable all permitted health care providers to connect to that network to gain access to the personal health data of a consumer (Abstract, ¶ 32). The method performed by the system includes the step of:  the consumer selecting items of personal health data to share and identifying a health care provider, or class of health care providers, to whom access will be provided for those items of personal health data and  a health care provider providing authentication of their identity to the consumer's secure repository and being provided access to those items of personal health data of the consumer for which the health care provider has been identified for sharing (¶15-16).
Stark and Demirian are directed to systems for enabling a health care provided to access patient data.
Thus, Stark and Demirian are directed to the same field of endeavor.
It would have been prima facie obvious to one with ordinary skill in the art at the time of the invention to have combined the teachings of Stark with Demirian. One would have been motivated to do so and had a reasonable expectation of success in doing so because Demirian teaches that a known problem in the field of health care services is that most individuals consider their personal health data to be private and do not wish those details to become publicly available (Demirian at ¶ 7). The skilled artisan would recognize that Stark is directed to a system for providing a health care service and that modifying Stark’s system to receive authorization from an individual to grant access to the healthcare 
With regard to claim 40, see Stark at col. 29, lines 10-50 and 30, 1-5.
With regard to claim 41, see Stark at col. 19, lines 65-70.
With regard to claim 42, see Stark at col. 27, lines 15-30; col. 29, lines 35-40 and claims 8-9.
With regard to claim 44, see Stark at col. 19, lines 35-45; col. 20, lines 25-30; col. 27, lines 15-25. 
With regard to claim 45, see Stark at col. 30, lines 1-5 and 45-65; figure 66. The controller downloads date and time information which is then downloaded to the monitoring station for analysis and plotting.
 With regard to claim 47, see Stark at col. 25, lines 25-30. Any computer can be used.
With regard to claims 49-50, see Stark at col. 20, lines 35-55; col. 25, lines 45-65; col. 26, lines 10-20. Exercise programs are downloaded to the controller and presented to the patient and, the controller includes a sleep mode.
B. Claim 43 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,872,187 to Stark (cited in the previous office action) in further view of US 2004/0143457 to Demirian as applied to claim 39 in further view of US 2004/0008123 to Carrender (cited in the previous office action).
This is a new grounds of rejection and is necessitated by the claim amendments herein.
Stark teaches a system for monitoring the joint health of a patient, the system including a monitoring component configured to transmit information to a computing device via a radiofrequency 
However, neither Stark nor Demirian teach that the monitoring component is configured to provide a device identification to the computing device (as in claim 43).
Carrender teaches a system for monitoring medical devices including orthotic devices (Abstract, ¶ 21). The medical devices are configured to provide identifying information to a computing device via a radiofrequency link (¶ 22, 24, 30).
Stark in view of Demirian as modified and Carrender are directed to medical devices configured to communicate to an external computer via a radiofrequency link.
Thus, Stark as modified and Carrender are directed to the same field of endeavor.
It would have been prima facie obvious to one with ordinary skill in the art at the time of the invention to have combined the teachings of Stark with Carrender. One would have modified the monitoring component in Stark to transmit a device identification because all elements were known in the prior art and Carrender teaches that orthotic devices may be modified to transmit a device identification (Carrender at ¶ 21, 24, 30).
C. Claim 46 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,872,187 to Stark (cited in the previous office action) in further view of US 2004/0143457 to Demirian as applied to claims 39, 41 and 44 in further view of US 6,358,188 to Ben-Yehuda (cited in the previous office action).
This is a new grounds of rejection and is necessitated by the claim amendments herein.
Stark teaches a system for monitoring a person’s performance of an exercise performed with an exercise device (col. 10, lines 20-30; col. 11, lines 20-35). As just described with respect to claims 39, 41 and 44, the system includes a monitoring component comprising a processor and a storage device with 
However, neither Stark nor Demirian teach that the software application enables a particular exercise device to be identified from a plurality of exercise devices (as in claim 46).
Ben-Yehuda teaches an exercise tracking system configured to identify an exercise device from a plurality of exercise devices (col. 1, lines 30-35; col. 2, lines 40-45).
Stark in view of Demirian as modified and Ben-Yehuda are directed to systems for tracking exercise.
Thus, Stark as modified and Ben-Yehuda are directed to the same field of endeavor.
It would have been prima facie obvious to one with ordinary skill in the art at the time of the invention to have combined the teachings of Stark with Ben-Yehuda. One would have been motivated to do so and had a reasonable expectation of success in doing so because Ben-Yehuda teaches that an advantage of a system configured to identify an exercise device is that it provides an indication of the subject’s progress and whether the subject’s exercise parameters are being met (Ben-Yehuda at col. 8, lines 65-70 and col. 7, lines 1-5) which is of relevance to Stark who is explicitly directed to monitoring the progress of an individual’s exercise routine (Stark at col. 10, lines 25-35).
D. Claim 48 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,872,187 to Stark (cited in the previous office action) in further view of US 2004/0143457 to Demirian as applied to claim 39 in further view of US 2003/0078528 to Rahman (cited in the previous office action).
This is a new grounds of rejection and is necessitated by the claim amendments herein.
Stark teaches a system for monitoring and assisting a patient with the performance of exercises. The system includes a device configured to be worn on the limb of a user embodied as a brace (orthosis) with a sensor and a microprocessor, the system configured to track the patient's performance of an 
However, neither Stark nor Demirian teach that the device includes a temperature sensor (as in claim 48).
Rahman teaches a brace configured to be worn in any of neck, knee, ankle, etc., the brace comprising a microprocessor and a temperature sensor (¶ 6-7, 14).
Stark in view of Demirian as modified and Rahman are directed to instrumented joint braces comprising a sensor and a microprocessor.
Thus, Stark as modified and Rahman are directed to the same field of endeavor.
It would have been prima facie obvious to one with ordinary skill in the art at the time of the invention to have combined the teachings of Stark with Rahman. One would have been motivated to do so and had a reasonable expectation of success in doing so because Rahman teaches that an advantage of incorporating a temperature sensor is that it enables the determination of whether the brace is being used or not based on a detected change in temperature with respect to the ambient thereby enabling a determination of whether the patient is being compliant with a protocol (Rahman at ¶ 16 and 19) which is of relevance to Stark who is explicitly directed to the monitoring and evaluation of compliance with the use of the brace by the patient during the exercise regimen (Stark at col. 10, lines 25-30 and col. 31, lines 20-25).  
E. Claims 69-70 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,872,187 to Stark (cited in the previous office action) in further view of US 2004/0143457 to Demirian as applied to claim 39 in further view of US 2005/0107726 to Oyen (cited in the previous office action).
This is a new grounds of rejection and is necessitated by the claim amendments herein.
via a radiofrequency link and to grant a healthcare professional (third party) access to the received movement data and the user progress. With the provisions by Demirian the system is configured to receive authorization from a user to allow a third party to access the user’s data.
However, neither Stark nor Demirian teach that granting third parties access to at least one of the received movement data and user progress includes allowing the user to selectively approve sending at least one of the movement data and the user progress (as in claim 69) and that granting access further includes broadcasting the at least one of the movement data and the user progress the one or more  third parties (as in claim 70).
Oyen teaches an instrumented orthosis interfaced with a telecommunication system that enables the exchange of information between a patient and a healthcare professionals (Abstract, ¶ 21). The system includes a first and a second communications networks (112, 114), the second communication network includes a transmitter/receiver for radiofrequency transmission (¶ 48). In use the patient approves the transmission and exchange of data (including e-mail)  with a healthcare professional after proper identification of the patient and health care professional by user names and/or passwords (¶ 60, 64 and 69). Communications take place between individuals (¶ 27). As such, the information is transmitted to at least one third party and thereby is broadcasted to said at least one third party (healthcare professional).
Stark in view of Demirian as modified and Oyen are directed to systems comprising an instrumented orthosis in telecommunication with an external computer and configured to grant access to a healthcare professional to the data acquired by the orthosis.
Thus, Stark as modified and Oyen are directed to the same field of endeavor.
prima facie obvious to one with ordinary skill in the art at the time of the invention to have combined the teachings of Stark with Oyen. One would have modified the system by Stark to enable the user to provide approve the transmission of the data gathered by the orthosis to at least one healthcare professional and to broadcast said information because all elements were known in the prior art and Oyen teaches that telecommunication linked orthosis systems may be modified to incorporate said elements (see Oyen ¶ 24-29 and Figures 1 and 7). 
35 USC 102 and 103 Rejections-Response to Arguments
Applicant’s arguments filed on  8 February 2021 have been considered. The Applicant asserts the following:
1) That “neither Stark nor Demerian teach a computing device that includes a processor that performs the operations of at least "determining whether the user is in compliance with a predetermined protocol based on the received at least one of the movement data and the user progress data; storing the determined user compliance as user compliance data in the storage device; receiving user authorization to allow one or more third parties to access at least one of the movement data and the user progress; and granting the one or more third parties access to at least one of the movement data and the user progress”
It is respectfully submitted that this argument is not persuasive. As indicated in the previous office action and reiterated herein, Stark teaches that the computing device is configured to determine compliance, allow and granting a third party access to the patient data. See Stark at col. 9, lines 30-35; col. 10, lines 25-30; col. 29, lines 55-67; col. 30, lines 1-5 and 60-67 and col. 31, lines 1-5 and Figures 65-66). The newly added limitation of storing user compliance as compliance data is also taught by Stark at col. 20, lines 34-36- col. 30, lines 25-30 and 63-67 and Figure 65.
2) That “as acknowledged by the Office, Stark fails to described a computing device including a processor that performs the above-recited operations”.
which the Office has acknowledged is not taught by Stark is the “receiving user authorization” for access to the patient’s data. This limitation is taught by Demerian as explained in the previous office action and reiterated in this office action.
3) That “contrary to the Office's assertions, Demerian also fails to describe this operations being performed by a computing device” and that “instead, Demerian merely teaches a system that stores patient information and has the ability of a user to share this stored information with a third party healthcare practitioner”. The Applicant then adds that in Demerian “there is no teaching of a computer device that, among others, performs the operations of "determining whether the user is in compliance with a predetermined protocol based on the received at least one of the movement data and the user progress data; storing the determined user compliance as user compliance data in the storage device”.
It is respectfully submitted that this argument is not persuasive. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
4) That “at best the combination of Stark and Demerian would lead a POSITA to have a system whereby the data acquired by Stark would be inputted into a system that includes a healthcare information repository of a patient, as taught by Demerian, so that selected healthcare practitioners may have access to that information” and that “there is no teaching or reason to modify the Stark/Demerian combination so that the system as taught by Demerian also determines whether the user is in compliance with a predetermined protocol based on the received at least one of the movement data and the user progress data; and stores the determined user compliance as user compliance data in the storage device”.
the combination of Stark and Demerian. As stated in the previous office action and reiterated herein, Stark (primary reference) teaches all the elements of claims 39 and 71 with the exception of the function of “receiving user authorization”. Demerian, however, teaches this limitation. There is no need to “modify the Stark/Demerian combination” so that the system by  Demerian determines whether the user is in compliance and stores said compliance as user compliance data because these limitations are taught by Stark. The Applicant has not rebutted the examiner’s rationale to combine Stark and Demerian to arrive at the claimed invention nor, has the Applicant explained why such combination would render Stark inoperable for its intended purpose.
A new grounds of rejection as necessitated by the claim amendments herein has been set forth.


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050.  The examiner can normally be reached on 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A/              Examiner, Art Unit 1631                                                                                                                                                                                          
/Lori A. Clow/              Primary Examiner, Art Unit 1631